Citation Nr: 1545834	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  14-07 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial increased rating for bilateral hearing loss, currently 10 percent disabling, to include a total disability rating for individual unemployability.

2. Entitlement to service connection for a right ankle disability. 

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1977 to November 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating action of the Department of Veterans Affairs Regional Office (RO) in Huntington, West Virginia. In that decision, service connection for bilateral hearing loss was granted and assigned a 10 percent rating. Service connection for a right ankle disability was denied. 

The Veteran testified before the undersigned at a Board hearing in September 2014. 

Claims of service connection for low back, left ankle, and right elbow disabilities were raised by the Veteran at the September 2014 hearing (Transcript, p 2), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). The Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

During the processing of this appeal, the Veteran filed a new claim and the AOJ associated evidence with the file that was not considered prior to the issuance of the January 2014 statement of the case (SOC) (see VA records from March 2013 to May 2015 as well as May 2014 and April 2015 VA examination reports). The Veteran stated that he would prefer AOJ review this evidence before the Board adjudicates the claim. See 38 C.F.R. § 19.37(b) (2014).

As AOJ adjudication is in order, the Board finds that the Veteran should be notified by the AOJ that the reason why Mountain State Orthopedics (MSO) did not release records was because the only records available were those that existed prior to the date he listed on his January 2013 authorization and consent form (the Veteran consented to release medical records after April 2011, but the February and March 2013 responses from MSO indicate the only available records were prior to April 2011). The February 2013 notice from the AOJ only indicated MSO provided no records. 

Further, the Board finds that the January 2014 VA examination for the right ankle is inadequate because the examiner relied solely on the absence of evidence in reaching his conclusion. The mere absence of medical records does not contradict a Veteran's statements about his symptom history. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). Instead, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Here, the evidence shows the Veteran participated in parachute jumps in service and the service treatment records show he was seen for the right ankle several times. On remand, the examiner should consider this evidence, as well as the fact that the Veteran did not undergo a separation examination (see November 1979 record) and provide an opinion without reliance on the absence of medical evidence since service. 

Additionally, the Veteran's representative raised the issue of a TDIU in an October 2015 email. A TDIU is part and parcel of the increased rating claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 


Accordingly, the case is REMANDED for the following action:

1. Associate any updated VA treatment records with the file. 

2. Inform the Veteran that no records for MSO were available for the time period he listed on the January 2013 authorization and consent form for release of records. Provide another opportunity for him to submit a new form listing a date prior to April 2011 (or simply all available records). If the Veteran responds with a new consent form, request records from MSO. A negative response is requested and should be placed in the file and the Veteran should be informed if VA is unable to obtain records. 38 C.F.R. § 3.159(e)(1). 

3.  Send the Veteran an application with respect to the claim of TDIU.  

3. After the above development is complete, send the file for a new opinion regarding the claim of service connection for the right ankle. A copy of this remand and the claims file should be provided to the examiner in conjunction with the examination.

The examiner should review the file. After reviewing the relevant records, the examiner should answer the following questions:

* Is at least as likely as not that any diagnosed right ankle disability was incurred in or related to service?

* In addressing the above question, the examiner should comment on whether there is any medical reason to accept or reject the proposition that the right ankle injuries and/or parachute jumps in service could have led to his current condition? See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).


* The examiner should take care to not rely solely on the absence of medical evidence in the record since service in coming to a conclusion. Buchanan, 451 F.3d at 1336. 

Rationale for the conclusions reached should be provided with citation to accurate facts and medical science. 

4. Readjudicate the increased rating for bilateral hearing loss, TDIU, and service connection for a right ankle disability based on all evidence appearing in the file after the last supplemental statement of the case (SOC) in January 2014. If the benefit sought is not granted in full, the Veteran should be furnished a new SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 


						(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

